                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 16-cr-054-WJM-1

UNITED STATES OF AMERICA,

             Plaintiff,

vs.

1.    HEATHER CARR,

             Defendant.


             ORDER DENYING MOTION TO RECONSIDER SENTENCE


      This matter is before the Court on the Defendant Heather Carr’s letter received

by the Court on April 1, 2019, which the Court construed as a Motion to Reconsider

Sentence (the “Motion”). (ECF Nos. 461 & 462.) In response, the Gov ernment argued

that the Motion should be denied because there is no jurisdictional basis f or the Court

to entertain Carr’s Motion. For the reasons discussed below, the Court agrees and

denies the Motion.

                                   I. BACKGROUND

      Carr plead guilty to conspiracy to defraud the government, a violation of 18

U.S.C. § 286, for her role in a scheme of obtaining payments and submitting false

claims for federal student aid to the U.S. Department of Education. (ECF Nos. 1 & 94.)

On January 4, 2018, the undersigned sentenced Carr to 57 months of incarceration,

and three years of supervised release after imprisonment. (ECF No. 272 at 2; ECF

No. 313.)
       On April 1, 2019, the Court received a letter from Carr asking the Court to

reconsider her 57 month sentence. (ECF No. 461 at 4.) She detailed how her

incarceration has impacted her family, and explained the possibility that she will lose

custody of her children as a result of her incarceration. She also emphasized that she

“was led to believe [she] would be doing 24 months of incarceration” and that she was

“terribly unprepared for a sentence over that.” (Id.) Carr included a letter from her

oldest daughter and documentation of her youngest son’s medical issues. (Id. at 7–18.)

                                    II. DISCUSSION

       The Court does not independently have inherent authority to resentence a

defendant. United States v. Blackwell, 81 F.3d 945, 949 (10 th Cir. 1996). A federal

district court may modify a defendant’s sentence only where Congress has expressly

authorized it to do so. See 18 U.S.C. § 3582(c); Blackwell, 81 F.3d at 947. Congress

has set forth three limited circumstances in which a court may modify a sentence:

       1. Pursuant to 18 U.S.C. § 3582(c)(1)(A), through a proceeding initiated
          by a motion from the Director of the Bureau of Prisons,

       2. Pursuant to 18 U.S.C. § 3582(c)(1)(B), where otherwise provided by
          statute or Federal Rule of Criminal Procedure 35, or

       3. Pursuant to 18 U.S.C. § 3582(c)(2), where the defendant has been
          sentenced based on a sentencing range subsequently lowered by the
          Sentencing Commission.

18 U.S.C. § 3582(c)(1),(2); see Blackwell, 81 F.3d at 947–48.

       The first and third circumstances clearly do not apply here, as there is no motion

from the Bureau of Prisons or any indication that the Sentencing Commission has

lowered the sentencing range. Nor has Carr cited any federal statute that would allow



                                            2
the Court to modify her sentence. The only way in which Carr’s sentence could

possibly be modified is if modification is permitted by Rule 35.

       Rule 35(a) states that “[w]ithin 14 days after sentencing, the court may correct a

sentence that resulted from arithmetical, technical, or other clear error.” Rule 35(c)

defines “sentencing” as “the oral announcement of the sentence.” Rule 35(a)’s 14-day

timeframe is jurisdictional, and so not waivable. See United States v. McGaughy, 670

F.3d 1149, 1155–59 (10th Cir. 2012). Here, the Motion w as filed 16 months after the

oral announcement of Carr’s sentence, and thus the Court lacks jurisdiction to consider

the Motion. Moreover, Carr does not argue that her sentence resulted from an

arithmetical, technical, or other clear error, and the Court, reviewing the record, finds no

such error. See United States v. Harris, 358 F. Supp. 3d 1202, 1205 (D. Colo. 2019)

(“‘clear error,’ whatever else it means, does not appear to include the results of

re-weighing the § 3553(a) factors”). Thus, Rule 35 does not authorize a substantive

modification of Carr’s sentence at this time.

       The Court understands that Carr and her family are at a significant crossroads in

their lives with respect to custody of Carr’s youngest children, and acknowledges the

difficulties that incarceration imposes on a family, particularly when both parents are

subject to federal custody. Nonetheless, even if the Court were inclined to modify

Carr’s sentence, which it imposed over sixteen months ago, the Court lacks jurisdiction

to modify or reconsider Carr’s sentence under the circumstances.

                                    III. CONCLUSION

       For the reasons discussed above, the Court DENIES Defendant’s construed

Motion to Reconsider Sentence (ECF No. 461) for lack of jurisdiction.

                                                3
Dated this 15th day of May, 2019.

                                        BY THE COURT:



                                        __________________________
                                        William J. Martínez
                                        United States District Judge




                                    4
